Name: Commission Regulation (EEC) No 2067/86 of 1 July 1986 amending Regulation (EEC) No 2813/85 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/6 Official Journal of the European Communities 2. 7 . 86 COMMISSION REGULATION (EEC) No 2067/86 of 1 July 1986 amending Regulation (EEC) No 2813/85 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976, on the common organization of the market in rice ('), as last amended by Regulation (EEC) , No 3768/85 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas, under Commission Regulation (EEC) No 2813/85 (4), as last amended by Regulation (EEC) No 1869/86 (5), an invitation to tender was opened for the refund on export wholly milled long grain rice to certain third countries ; whereas exports of long grain rice carried out up to the present time in the context of the said Regulation have not disposed of all the substantial stocks of rice available ; whereas therefore, it is now opportune to extend the duration of the application of this Regula ­ tion, and to increase the quantities foreseen, in order to take into account the last production estimates and the impact of Spanish production in the Community ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2813/85 is hereby amended as follows :  In the last subparagraph of Article 1 ( 1 ), ' 140 000 tonnes' is replaced by ' 150 000 tonnes',  In Article 1 (2), ' 10 July 1986' is replaced by '31 July 1986',  In the second subparagraph of Article 8 , ' 10 July 1986' is replaced by '31 July 1986'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25 . 6. 1976, p. 1 . 2 OJ No L 362, 31 . 12. 1985, p . 8 . (3) OJ No L 166, 25. 6 . 1976, p. 36. (4) OJ No L 266, 9 . 10 . 1985, p. 8 . Is) OJ No L 140, 27. 5. 1986, p. 10 .